Case 2:19-cv-00220-DBH Document 1-2 Filed 05/16/19 Page 1 of 6   PageID #: 12




                                                                         B
Case 2:19-cv-00220-DBH Document 1-2 Filed 05/16/19 Page 2 of 6   PageID #: 13
Case 2:19-cv-00220-DBH Document 1-2 Filed 05/16/19 Page 3 of 6   PageID #: 14
Case 2:19-cv-00220-DBH Document 1-2 Filed 05/16/19 Page 4 of 6   PageID #: 15
Case 2:19-cv-00220-DBH Document 1-2 Filed 05/16/19 Page 5 of 6   PageID #: 16
Case 2:19-cv-00220-DBH Document 1-2 Filed 05/16/19 Page 6 of 6   PageID #: 17
